Citation Nr: 0217277	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  02-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1952 to May 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2001 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
confirmed and continued a 60 percent evaluation for diabetes 
mellitus.


A claim for increased compensation based on unemployability 
was received in April 2001.  The issue of entitlement to a 
total rating based on individual unemployability due to a 
service-connected disability has not been developed for 
appellate review.  Accordingly, the issue is referred to the 
RO for any action deemed appropriate.  


FINDING OF FACT

Diabetes mellitus is manifested primarily by the need for 
two injections of insulin daily and by restricted diet and 
activities without episodes of hypoglycemic reactions during 
the period encompassed by this appeal; the veteran does not 
have progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  


CONCLUSION OF LAW

A rating greater than 60 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, and 4.119, Diagnostic Code 
7913 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A 20 percent evaluation was initially assigned for diabetes 
mellitus, effective May 5, 1954.  Subsequently, the 
following disability evaluations were assigned:  diabetic 
neuropathy, right lower extremity, 10 percent, from November 
27, 1987 through February 17, 1992; diabetic neuropathy, 
left lower extremity, 10 percent from November 27, 1987 
through February 17, 1992; diabetic neuropathy, right upper 
extremity, noncompensable, from November 27, 1987 through 
February 17, 1992; and diabetic neuropathy, left upper 
extremity, noncompensable, from November 27, 1987 through 
February 17, 1992.  These separate ratings for 
manifestations of diabetes combined to 40 percent.  A 
single, 60 percent evaluation has been in effect since 
February 18, 1992 for a disability classified as follows:  
diabetes mellitus with neuropathy of the upper and lower 
extremities and beginning diabetic retinopathy.  

A VA examination was performed in October 1992.  The veteran 
related that he took 40 units of insulin in the morning and 
about 15 units in the afternoon.  Weight had been fairly 
stable.  The veteran denied frequency or urgency.  There had 
been no weakness.  He indicated reduced sensation of feeling 
in the feet, but not in the hands or upper extremities.  It 
was reported that there were no episodes of ketoacidosis or 
hypoglycemic reactions.  The veteran had a largely 
vegetarian diet; no reference was made to specific dietary 
restrictions.  There had been no loss of weight or strength 
since a prior examination.  The veteran did not experience 
anal pruritus or vascular deficiencies.  Blood glucose was 
259 mg/dl (reference range 70-110).  The diagnosis was 
diabetes mellitus, type I with peripheral neuropathy of the 
lower extremities.  

The veteran was afforded a VA eye examination in October 
1992.  The assessments included background diabetic 
retinopathy.

VA outpatient reports, dated from May 1996 to January 2001, 
reflect the veteran's treatment primarily for conditions 
other than diabetes or its complications.  Additionally, in 
October 1998, it was noted that the veteran was 5' 9" tall 
and weighed 155.8 pounds.  Blood sugar was 217 mg/ dl.  
Insulin dosage was 40 units in the morning, 15 units in the 
evening.  In March 1999, the veteran's weight was 156.2 
pounds.  Inspection of the feet for indications of diabetes 
showed that the skin was dry; dorsalis pedis and posterior 
pedal pulses were present bilaterally; the feet were cool; 
no lesions were detected; tactile sensation was intact and 
equal bilaterally.  In October 1999, the assessments 
included nonproliferative diabetic retinopathy of the right 
eye.  In January 2000, the veteran reported that he had lost 
a little weight and did not eat much; he had never had a 
good appetite and did not enjoy eating-this was nothing new.  
It was found that his weight was 148.6 pounds.  In March 
2000, the assessments included diabetes mellitus without 
retinopathy.

The veteran was afforded a VA examination in December 2000.  
The veteran indicated that he did not do paid work, but was 
involved in volunteer work.  He was weak and became winded 
easily.  There was slight dulling of sensation in the lower 
extremities.  He denied real burning.  It was found that the 
veteran weighed 150 pounds.  He was evaluated as 
neurologically normal.  The examiner stated that no 
objective stigmata of diabetes were found on physical 
examination.  Laboratory testing showed that the urine was 
negative for glucose or ketones; the blood glucose level was 
193 mg/dl.  The diagnoses included by history, diabetes 
mellitus, insulin dependent.  

A VA eye examination was performed in December 2000.  The 
diagnoses included no apparent diabetic retinopathy for 
either eye.  

Added to the record was a January 2001 prescription slip.  
It shows that the veteran was prescribed 40 units of NPH 
insulin in the morning and 15 units in the evening.  

Associated with claims folder in December 2001 were private 
medical records.  In January 1997, the veteran was brought 
to a medical facility after having been found unconscious in 
his car.  The diagnosis was hypoglycemia.  In March 1997, he 
was brought to a medical facility after having had a 
syncopal episode.  A history of two episodes of decreased 
glucose levels was noted.  The assessment was recurrent 
syncopal episodes in an individual with insulin dependent 
diabetes mellitus.  The diagnosis was acute syncope.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 and 
3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him/her.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the old 
law and regulations pertaining to the VA's duty to assist, 
and the VCAA and the revised regulations and finds that the 
VCAA and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Therefore, VCAA and the revised regulations will be 
applied in this case.  Karnas, supra.  

By the March 2002 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and 
essentially notified the appellant of evidence needed to 
prevail on the claim.  Also, in a letter dated in March 
2001, the RO specifically informed the veteran of the VCAA 
and its requirements and of what information he needed to 
provide in the event that there were outstanding private 
treatment records that VA needed to retrieve.  The veteran 
was alternately advised that he could obtain the records 
himself and send them to the RO.  Further, he was advised 
that the RO would obtain VA medical records identified by 
the veteran.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, 
if any, will be obtained by the claimant and what evidence, 
if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Pertinent post-service medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claims on appeal.  Significantly, he 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Note: Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).  

The evidence shows that the veteran requires two daily 
injections of insulin.  It is not apparent from the 
available record whether he has dietary restrictions.  In 
any event, the Board shall assume that the veteran's largely 
vegetarian diet is necessitated by his diabetes.  The record 
indicates that the veteran must avoid strenuous occupational 
and recreational activities.  Documented hypoglycemic 
reactions in the recent past required treatment during the 
course of one year, but this was prior to the period of time 
currently at issue.  

At the same time, however, there is currently no objective 
evidence of progressive loss of weight or strength or 
complications that would be compensable if separately 
evaluated.  In this regard, the record shows that diabetic 
neuropathy involving the lower extremities was sufficiently 
symptomatic to have supported assignment of separate 
compensable evaluations in past years.  However, lower 
extremity peripheral neuropathy is now asymptomatic and does 
not support assignment of a compensable rating for either 
lower extremity.  Additionally, upper extremity neuropathy 
and diabetic retinopathy, if now present, remain 
asymptomatic, and none of these conditions supports 
assignment of a separate compensable rating.  Criteria for 
assignment of a rating greater than 60 percent for diabetes 
mellitus are not satisfied.  

For all the foregoing reasons, the claim for an increased 
rating for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

An increased rating for diabetes mellitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

